Citation Nr: 0201907	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-29 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
bilateral flat feet, currently evaluated as 30 percent 
disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.  He died on April [redacted], 1997, and the appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In a January 1999 decision, the Board denied the appellant's 
claim for entitlement to a disability evaluation in excess of 
30 percent for the veteran's bilateral flat feet, for accrued 
benefits purposes.  Thereafter, the appellant gave notice of 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1999, the parties filed a Joint 
Motion for Remand and for a stay of proceedings.  By an order 
filed in November 1999, the Court granted the parties' motion 
and vacated the Board's January 1999 decision.  The case was 
then remanded back to the Board, which, in June 2000, 
remanded the case back to the RO for a search for medical 
records and the obtaining of a medical opinion.  As the 
requested development has been accomplished, the case has 
been returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to his death, the veteran's bilateral flat feet 
were not productive of such symptoms as marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, or severe spasm of the tendo achillis on 
manipulation; moreover, the veteran's pain and deformity of 
the feet have been primarily attributed to his nonservice-
connected vascular problems.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral flat feet, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist the 
appellant with the development of facts pertinent to her 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO obtained a 
medical opinion addressing the questions raised in this case, 
and there is no indication of relevant medical records that 
the RO has not attempted to obtain to date.

The VA's duty to notify the appellant of the evidence 
necessary to substantiate her claim has also been met in this 
case.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  The RO 
informed her of the need for such evidence in multiple 
issuances, including the August 2001 Supplemental Statement 
of the Case.  Specifically, the RO set forth the rating 
criteria applicable to the case at hand.  

To date, it does not appear that the RO has provided the 
appellant with a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2001), as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Nevertheless, given 
that the actions by the RO reflect fundamental compliance 
with these new laws, the Board finds that the appellant's 
appeal will not be adversely affected merely because the RO 
did not inform her of the enactment of the new provisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1000 (2001).  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  Id.  

This appeal arises out of the appellant's claim for an 
increased rating for the veteran's bilateral flat foot 
disability, for purposes of her receipt of accrued benefits.  
The veteran was service-connected for a bilateral flat foot 
disability in a July 1956 rating decision, with a 10 percent 
evaluation assigned.  Subsequently, in a July 1988 rating 
decision, the RO increased the disability evaluation for the 
veteran's bilateral flat foot disability to 30 percent 
disabling.  Aside from assignment of a temporary total 
evaluation in March 1987, for convalescence from bunion 
surgery, the 30 percent evaluation remained in effect and is 
the subject of this appeal.  The Board notes that in February 
1996, the veteran filed a claim for an increased rating for 
his bilateral flat foot disability.  That claim was denied in 
a July 1996 rating decision.  The veteran filed a timely 
appeal as to that decision.  However, during the pendency of 
that appeal, in April 1997, the veteran died.  

In June 1997, the appellant filed a claim for an increased 
rating for the veteran's bilateral flat feet, for purposes of 
accrued benefits.  The appellant maintains, essentially, that 
the veteran's bilateral flat foot disability met the 
schedular criteria for a 50 percent evaluation at the time of 
his death.  

Generally, disability evaluations are determined by comparing 
a veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991).  In the present case, as the veteran is 
deceased, the Board will examine the symptomatology of the 
veteran's bilateral flat foot disability prior to his death.  
As in all increased rating cases, when a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After consideration of the evidence, 
any reasonable doubt remaining is to be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1 (2001).  However, the most recent level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The RO assigned a 30 percent evaluation for the veteran's 
bilateral flat foot disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001), which allows for a 30 percent 
evaluation for severe bilateral flatfoot that is manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral flatfoot that is manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  
 
As to the evidence in this case, a March 1994 VA x-ray report 
indicates that the veteran had some considerable changes in 
the great toe areas.  An April 1995 VA x-ray report reflects 
that the veteran's right foot manifested healing in the fifth 
toe from earlier hallux valgus treatment.  In November 1995, 
the veteran was seen with complaints of aches on the bottom 
of his feet.  He stated that his feet were worse with 
orthotic shoes.  A November 1995 VA x-ray report indicates 
that the veteran's left foot manifested chronic changes in 
the first and fifth metatarsal heads, with no evidence of 
osteomyelitis.  A January 1996 VA hospitalization report 
reveals that the veteran had a history of non-insulin 
dependent diabetes, as well as peripheral vascular disease 
and an ulcer on his left foot.  Also, a January 1996 VA x-ray 
report reflects that the veteran had bilateral superficial 
femoral artery occlusion, with single vessel run-off to both 
feet.  

Just prior to his death in April 1997, the veteran was 
hospitalized at a VA facility for multiple conditions, 
including diabetes, vascular disease, and multi-infarct 
dementia.  A physical examination revealed contraction of the 
first metatarsal on the right foot, with decreased 
temperature, as well as left foot ulceration, purulent 
discharge, and trace edema.  However, the hospitalization 
report was silent for any references to the veteran's 
bilateral flat foot disability.  Similarly, the hospital 
report addressing the veteran's death (in the same month) 
mentions only necrotic changes in the right second and third 
toes, with superficial ulcers; a left second toe amputation; 
and large bunion deformity of the left great toe.

In April 1998, the appellant and a family friend presented 
testimony at an RO hearing.  In summary, the appellant and 
the witness asserted that the veteran's feet appeared to 
worsen over time and that orthopedic appliances did not 
greatly help veteran's disability.  

Following the Board's June 2000 remand, and in compliance 
with the November 1999 Joint Remand, the RO forwarded the 
veteran's claims file to a VA doctor for a medical opinion.  
In an October 2000 report, the doctor recited the veteran's 
extensive history of treatment for the feet.  In summary, the 
doctor noted that the veteran had not only bilateral flat 
feet but also insulin dependent diabetes mellitus and 
peripheral vascular disease.  The doctor also found that the 
veteran's right foot tended to heal poorly in terms of 
ulceration because of a poor vascular supply.  In the 
doctor's opinion, the veteran's foot ulcerations were 
secondary to his poor vascular supply.  While the veteran's 
pain upon walking was found to be attributable to the flat 
feet, his osteomyelitis of the feet was described as 
secondary to poor vascular supply and diabetes mellitus.  The 
doctor noted that the veteran was unable to stand for long 
periods and had pain upon walking, but he also had 
claudication upon walking one block (as noted in November 
1995); this would also contribute to pain in his legs and 
feet secondary to reduced vascular supply.  In conclusion, 
the doctor found that the predominant cause of the foot pain 
was likely the veteran's peripheral vascular disease, with a 
"lesser contribution" from his bilateral flat feet.

Based on the foregoing, the Board finds that the more recent 
clinical findings reveal that, prior to his death, the 
veteran's bilateral flat foot disability warranted no more 
than a 30 percent evaluation under Diagnostic Code 5276.  As 
noted above, the medical evidence reflects marked deformity 
in the toes, but there was no evidence of marked pronation or 
abduction.  Additionally, the veteran complained of pain in 
his feet, and there were findings of callosities.  Such 
symptoms are characteristic of the schedular criteria for a 
30 percent evaluation, representing severe bilateral 
flatfoot.  However, the veteran's disability was not 
productive of extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, or a lack of improvement by 
orthopedic shoes or appliances, such that a 50 percent 
evaluation would have been warranted under Diagnostic Code 
5276 for pronounced bilateral flat feet.  

Moreover, it is eminently clear from the October 2000 VA 
opinion that the primary cause of the veteran's foot symptoms 
was a poor vascular supply, with only a "lesser contribution" 
from flat feet.  At the time of the veteran's death, service 
connection was not in effect for either peripheral vascular 
disease or diabetes mellitus.  Given these findings, this 
case is distinguishable from Mittleider v. West, 11 Vet. App. 
181, 182 (1998), in which the Court held that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition. 

In short, the Board finds that the evidence does not reveal 
that the veteran's bilateral flat foot disability was 
manifested by pronounced symptomatology prior to his death, 
such that a higher evaluation would be warranted under 
Diagnostic Code 5276.  The Board finds that the veteran's 
subjective complaints of pain were already contemplated by 
the criteria for a 30 percent evaluation and do not present a 
basis for a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45 
(2001).  Additionally, there is no evidence of bilateral claw 
foot productive of marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, as would warrant a 
50 percent evaluation under Diagnostic Code 5278, and no 
other diagnostic codes concerning the feet allow for an 
evaluation in excess of 50 percent.  In conclusion, the Board 
finds that the disability picture prior to the veteran's 
death most nearly approximated the schedular criteria for the 
30 percent evaluation then in effect for his bilateral flat 
foot disability, and an evaluation in excess of 30 percent, 
for accrued benefits purposes, is not warranted.

In reaching this decision, the Board has considered the 
complete history of the veteran's disability, as well as the 
most recent clinical manifestations of his disability prior 
to his death and any effects the disability had on his 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  
The functional impairment that was attributed to pain or 
weakness has also been considered, along with all other 
pertinent sections of 38 C.F.R. Parts 3 and 4.  The Board 
notes that the appellant did not contend, and the medical 
evidence does not reflect, that the veteran's bilateral flat 
feet presented an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, such as to 
render impractical the application of the regular schedular 
standards and require consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001) for an extra-schedular rating.

Additionally, in reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's bilateral flat feet, for accrued benefits purposes, 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

